Title: From George Washington to Thomas Mifflin, 20 July 1789
From: Washington, George
To: Mifflin, Thomas



Sir,
New York July 20th 1789

The enclosed letter, which is directed to the Government of the United States, was put into my hands; but upon having it translated I found it related to a person who is said to live in Philadelphia, and have therefore taken the liberty of forwarding it to your Excellency, not doubting but you will have the goodness to make known the contents to the person whom it concerns, if he is an inhabitant of Philada or can by any means be brought to your knowledge. I am, Sir, with due consideration, Your Excellency’s mt Hme Most Obedt Servt
